5 F.3d 544NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES FIDELITY AND GUARANTY CO., Plaintiff-Appellant,v.INDUSTRIAL INDEMNITY, Defendant-Appellee.
No. 92-35084.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 30, 1993.Decided Sept. 9, 1993.

Before:  WALLACE, BOOCHEVER and NOONAN, Circuit Judges.


1
ORDER*


2
United States Fidelity and Guaranty Co. appeals the district court's grant of summary judgment in favor of Industrial Indemnity.  For the reasons stated by the district court, we AFFIRM the judgment of the district court.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3